Bleckley, Judge.
The law of the case is presented with sufficient fullness in the notes read from the bencii. The plaintiff in error cited Story on Prom. Notes, section 63; 1 Parsons on Notes and Bills, 161; 39 Georgia Reports, 130 ; McFarlin vs. Stinson, 56 Ibid., 396; Acts of 1869, p. 133; 51 Georgia Reports, 107; 50 Ibid., 382 ; Galloway vs. West, July Term, 1876 ; 49 Ibid., 431; 50 Ibid., 382; Code, section 2915; 16 Georgia Reports, 382 : 29 Ibid., 700 ; Code, section 5 ; 12 Georgia Reports, 459; 44 Ibid., 128; Code, section 2724. The defendant in error cited 1 Ves. Sen’r., 126 ; 3 Bur. 1890; 2 Williams on Executors, 1512, 1514; 1 Saunders, 210: 9 Wend., 273.
Judgment reversed.